,,     Case 1:19-cv-00948-CFC Document 1 Filed 05/22/19 Page 1 of 3 PageID #: 1

                                                                                                                                    f lLLl.·
                                                                                                                  'l ··;,1.
                                                                                                                        'U ,::,..., , D\SH1\L,
                                                                                                                 l, ._ 1.i,                r
                                                                                                                                                i i.,<;vh
                                                                                                                                               • " ' ~ •ii;
                                                                                                                   DISTRICT OF Ot.LP.Hl•I\-.

     (Del. Rev. 512014) Pro Se Employment Discrimination Complaint                                                2019 MAY 22 PH 2: Q1
                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF DELAWARE




                  (Name of Plaintiff or Plaintiffs)

                                              V.                                   Civ. Action No.- - - - - - - -9-4                             8
                                                                                    (To be assigned by Clerk's Office)

     tal-f\/i ll...e_ ~~+ 4>nf~'1!it1LLc..,                                        coMPLAINT FOR
                                                                            V' EMPLOYMENT DISCRIMINATION
                                                                                      (Prose)
                   (Name of Defendant or Defendants)
                                                                                                  Jury Demand?
                                                                                                       ll1'1es
                                                                                                       • No
                   I.            This action is brought pursuant to (check all spaces that apply) :

                                   •          Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
                                              employment discrimination on the basis of race, color, religion, sex, or national origin.

                                   •          Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.,
                                              for employment discrimination on the basis of age. My year of birth is: _ _ _ __

                                   •          Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701 , et seq., for employment
                                              discrimination on the basis of a disability by an employer which constitutes a program
                                              or activity receiving federal financial assistance.

                                    ✓         Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 , et seq., for
                                              employment discrimination on the basis of disability.

                   2.            Plaintiff resides at         _l/,,_,_/#-/~N~,_":k~~::f-~~~~~=----""~~L-L-•______
                                                              ~(p..'¾i Q_           (StreGAddress)         /
                                                                                                                 9 '%0 \
                   (City)           (County)         ~ate)               (Zip Code)
     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach additional sheets if more than one Plaintiff.
         (Area Code) (Phone Number)




     Attach additional sheets if more than one Defendant.
         Case 1:19-cv-00948-CFC Document 1 Filed 05/22/19 Page 2 of 3 PageID #: 2
I


                           4.       The discriminatory conduct occurred in connection with plaintiffs employment at, or application

    to be employed at, defendant's                     t9'l{V, )~~~ ~ ~ L « ; l a c e of business
                                                                     (Pefend~                            "/
    located at          -i:i la ¼r: 1'-hth &>o..o\. 1-5"'~ d ca
      H- c.J-~.....~;;;L;t5U-JUq"'-+_
    +-',t1_'----"'0'-""'
                  .
                             . (Street    Address?'" \t                               1:' C               / °']
                                     ----+-=~:...::,:<lV\l~~~s,}:\4--"""a,,____-----,,J...l,lL..J>~=---__,L_-'--/_,__,,,Q'---],______.(
                                     City)                               (County)              (State)            (Zip Code)

                           5.       The alleged discriminatory acts occurred on              /0 , 0 C...!JC>~ , '20} ~
                                                                                            (Day)             (Month)             (Year)

                           6.        The alleged discriminatory practice         O      ~                continuing.

                           7.
                                     On             (~y)   ·' ~<Y'\(~~n~
                                                                                              Jn/1                  , Plaintiff filed charges
                                                                                                     (Year)

    with the Department of Labor of the State of Delaware:                          Of~c:JL of: A-rj Di SC tim~~1"t~
         /J                         t. \                        c \_                        (Agency)
         ~92'5                     N ,          MD-,c)<ex ~                         tt0, l~~~n,      ~vJ ceS-tl&.
                                     (Street Address) /                                       1ty)   (County)
    -~-t-,~G---~-------~-~q_,_.<g..._..D~:2-.~~--' regarding defendant's alleged discriminatory conduct.
                   (State)                                          (Zip Code)


                           8.
                            (Day)
                                     On
                                             (Month)
                                                    I ,
                                           e.c.&,)v\,         "'D
                                                                           (Year)
                                                                                 ~a.c:,       L D }~
                                                                                          Plaintiff filed charges   ,
    with the Equal Employment Opportunity Commission of the United States regarding defendant's alleged

    discriminatory conduct.

                           9.        The Equal Employment Opportunity Commission issued the attached Notice-of-Right-to-Sue

     letter which was received by plaintiff on:                   ~h~~-'
                                                                      (Day)
                                                                                        fe-.:bcW>..~
                                                                                            (Month) (/
                                                                                                       ,_2'---0=-.,_/__._°I_
                                                                                                                (Year)

     (NOTE:                     ATTACH NOTICE-OF-RIGHT-TO-SUE LETTER TO THIS COMPLAINT.)

                           10.       The alleged discriminatory acts, in this suit, concern:

                                           A.   •/Failure to employ plaintiff.
                                           B. fi1 Termination of plaintiffs employment. Plaintiff was terminated from employment on
                                                   the following date:   Oc...~w /0 ,zo lb .
                                           C. 0 Failure to promote plaintiff. Plaintiff was fefused a promotion on the following date:

                                           D.   ✓other acts (please specify): KL-\:-0\,\\q;\ics V'\                     O.~

                                                      al,;,~ r:~M\~,\--\oV\                 '1-°'~~~~              t.fi.50\ \:>, \\1'~~,



                           11.       The conduct ofDefendant(s) was discriminatory because it was based on (check all that apply):


                                                                                    2
  Case 1:19-cv-00948-CFC Document 1 Filed 05/22/19 Page 3 of 3 PageID #: 3




                   A.     0     Plaintiffs race
                   B.     0     Plaintiffs color
                   C.     0     Plaintiffs sex
                   D.     0     Plaintiffs religion
                   E.     0     Plaintiffs national origin
                   F.     0     Plaintiffs age
                   G.     Q"    Plaintiff's disability

         12.        A copy of the charges filed with the Department of Labor of the State of Delaware and/or the
                    Equal Employment Opportunity Commission is attached to this complaint and is submitted as a
                    brief statement of the facts of plaintiff's claim.

(NOTE: ATTACH A COPY OF THE CHARGES FILED WITH THE DEPARTMENT OF LABOR OF
THE STATE OF DELAWARE AND/OR THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
OF THE UNITED STATES TO THIS COMPLAINT.)

         THEREFORE, Plaintiff asks the Court to grant such relief as may be appropriate, including but not

limited to (check all that apply):

                    A.    ✓injunctive relief (specify what you want the Court to order): f~u ce o, ~ Wolk. ehvifl>nh1ti,+-
                   vJJ1.3ou-.-b,         ,s,,P'.lVA-3/b"' lkf:pof" ~ 0"'J. a. sruu --~ of!l.e&e ·-k- ~ ~ I ) ft"Offll./xs ..
                    8.    C9"' Back p~ .
                    C.    0 Reinstatement to former position. M
                    D.    llTMonetary damages in the amount of"J~Z-~.......__,~O~dJ~--------
                    E.    0 That the Court appoint legal counsel.
                    F.    ~Such relief as may be ropriate, including costs and attorney 's fees.
                                                        af
                    G.    ~ Other (specify): _p4t:ii(1..!J\~~ldAaLJ:..oJmt&~So::.!ct:~~--OiLA.l~~~iL...:-=


         1/W e declare under penalty of perjury that the foregoing is true and correct.


         Dated:       .5/2-'Z- I 11:
                         I           I

                                                                    ~              (Signature of Plaintiff)


                                                                                   (Signature of additional Plaintiff)




                                                              NOTICE
Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to electronic court
files. Under this rule, papers filed with the court should not contain: an individual's full social security number or full birth date;
the full name of a person known to be a minor; or a complete financial account number. A filing may include only: the last four
digits of a social security number; the year of an individual's birth; a minor's initials; and the last four digits of a financial
account number.




                                                                   3
